Hill, C. J., (after stating the facts). This is an appeal taken by the State pursuant to sections 2616, 2617, Kirby’s Digest. As the crime of which the defendants were acquitted may be punished by imprisonment (section 5x46, Kirby’s Digest),, the judgment of acquittal cannot be reversed. Section 2618, Kirby’s Digest. Therefore, the only useful purpose of this appeal is to point out errors in the rulings of the trial court, if any occurred. The instructions given by the court, which may be found in the statement of facts, are all erroneous as applied to the facts of this case. These instructions might be correct under such cases as Glass v. State, 45 Ark. 173, and Henry v. State, 77 Ark. 453, which were prosecutions for sales under the act. But this is a prosecution for maintaining a place where liquors are allowed to be given away, and instructions as to sales, under the same section, are inapplicable. The object of this statute against the clandestine sale of liquors is too well known to require any discussion. It was not aimed at mere sales or gifcs of liquors (other statutes covered those subjects), but it was aimed at places maintained where intoxicating liquors were either sold ‘or given away. It was against the maintenance of such places, considered by the Legislature to be harmful to the public morals, that this legislation was directed. Its salutary object would be largely defeated if confined to sales, and the Legislature did not confine -it to sales, but made it equally forbid the maintenance of places where liquors are given away, or kept for sale or gift, or' allowed to be given away, and it is the duty of the courts to enforce it as written. This important part of the statute was totally ignored by the trial court, and there was evidence sufficient to have justified the jury in convicting the defendants if they had been properly instructed. And there were no better instructions, indeed, than to give them the language of the law itself. It is plain, easy of comprehension, and needs no explanation. The instructions asked by the State were substantially the statute, and should have been given; and, had they been given,, the State would have been entitled to a conviction, had the State’s evidence, the substance of which is set out in the statement of facts, been believed by the jury. The judgment of the court is that the trial court erred in giving the instructions which were given, and in refusing to give the instructions asked by the State.